Citation Nr: 1826674	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.   


REPRESENTATION

Appellant (Veteran) represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to October 1975, from June 2001 to August 2001, and from February 2008 to July 2008.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry into the Veteran's claim that his sleep apnea was aggravated by active service between February and July 2008, and that his sleep apnea relates to service-connected heart disability.  

The evidence indicates that the Veteran was diagnosed with sleep apnea in August 2007 by a VA physician.  However, the record does not indicate that sleep apnea was noted by medical examination prior to the period of active duty beginning in February 2008.  The Veteran indicates that his apnea worsened during this period of service.  Further, in a May 2013 statement, the Veteran indicated that service-connected heart disability "contributes" to his sleep apnea disability.     

The Veteran underwent VA examination into his claim in March 2012.  In the report, the examiner indicated that sleep apnea clearly and unmistakably preexisted active duty in 2008, and clearly and unmistakably was not aggravated during service.  But, in explaining her opinion, the examiner stated that the disorder as likely as not was not aggravated during service.  This is the wrong evidentiary standard in a case such as this one, in which VA has based its denial on a finding that the Veteran had sleep apnea prior to service.  See 38 U.S.C. § 1111, 1153 (2012); 38 C.F.R. §§ 3.305, 3.306 (2017).  Further, the March 2012 VA examiner did not comment on the issue of secondary service connection.  See 38 C.F.R. § 3.310 (2017).  As such, the case should be remanded for issuance of an addendum medical opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records.  All records/responses received must be detailed and associated with the claims file.  

2.  Return the case to the March 2012 VA examiner, or to a suitable substitute, for issuance of an addendum medical opinion.  The examiner should again review the claims file and then answer the following questions:

(a) Is it clear and unmistakable (i.e., undebatable) that the Veteran had sleep apnea prior to commencement of active service in February 2008? 

(b) If it is clear and unmistakable that sleep apnea pre-existed active service commencing in February 2008, is it also clear and unmistakable that the disorder WAS NOT aggravated (i.e., permanently worsened) during service between February and July 2008?  In other words, is it clear and unmistakable that, if there was any increase in disability during service, it was due to the natural progress of the disorder?

In answering (a) and (b), please address the Veteran's lay statements, and the service treatment records dated prior to and following active duty in 2008.  

Further, the issue here - whether a pre-service disorder was aggravated by service - must be addressed under the clear and unmistakable evidentiary standard, not under the preponderance of the evidence (i.e., at least as likely as not) evidentiary standard.  The March 2012 VA opinion, which is an otherwise sound opinion, erred by addressing this issue under the preponderance of the evidence standard.  

(c) With regard to the issue of secondary service connection - is it at least as likely as not (i.e., probability of 50 percent or greater) that sleep apnea is due to or caused by service-connected heart disability? 

(d) If the response to (c) is negative, is it at least as likely as not that sleep apnea has been aggravated (i.e., worsened beyond the natural progress) by service-connected heart disability?

In answering (c) and (d), comment on the Veteran's contentions detailed in the May 2013 statement of record.  

All opinions must be fully explained and supported by a rationale.    

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the October 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




